BUTLER, District Judge
(orally). When this case first came before me, I was under the impression that the defendants were indicted under the old law, charged with conspiracy to defraud the United States, and as it was not shown that either of them had defrauded the government of money or other property, I was in doubt whether the statute covered the charge. Since that time, however, I have carefully examined the bills of indictment as well as the sections of- the Revised Statutes under which the defendants are charged, and am of opinion that the offense comes within their terms.
Section 5418 literally as well as in spirit covers the case. The offense charged is a grave one; an attempt to prejudice the rights of the United States in the administration of the civil service statutes. Had the defendants been successful one of - them would have obtained a privilege which would have placed him in a favored class and have entitled him to an advantage over others in the appointment to office.
The privilege is a valuable one, and the fraud of the defendants was therefore in prejudice of the government.
The sections under which the defendants are indicted are broad and «weeping and the offense I think is within their provisions.